       Case 2:18-cv-02316-JAR-JPO Document 36 Filed 01/03/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                   AT KANSAS CITY

FRED NEKOUEE,                                )
                                             )
               Plaintiff,                    )
                                             )
v.                                           ) Case No. 2:18-cv-02316-JAR-JPO
                                             )
LEAWOOD TCP, LLC,                            )
PAN KANSAS, LLC, and                         )
DICK’S SPORTING GOODS, INC.                  )
(OF DELAWARE) [sic],                         )
                                             )
               Defendants.                   )

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       COME NOW Plaintiff Fred Nekouee and Defendants Leawood TCP, LLC, Pan Kansas,

LLC and Dick’s Sporting Goods, Inc., and pursuant to Fed.R.Civ.P. Rule 41(a)(1)(A)(ii), hereby

stipulate and agree that all claims by Plaintiff Fred Nekouee against Defendants Leawood TCP,

LLC, Pan Kansas, LLC and Dick’s Sporting Goods, Inc., herein, are hereby dismissed with

prejudice. Each party is to bear their own costs, attorneys’ fees and expenses.

                                      LAW OFFICES OF ROBERT J. VINCZE

                                      s/Robert J. Vincze
                                      Robert J. Vincze             KS #14101
                                      Law Offices of Robert J. Vincze
                                      PO Box 792
                                      Andover, KS 67002
                                      Tel.: (303) 204-8207
                                      Email: vinczelaw@att.net
                                      ATTORNEYS FOR PLAINTIFF
                                      FRED NEKOUEE

                                      JACKSON LEWIS, P.C.

                                      s/ Phillip C. Thompson
                                      Kyle B. Russell               KS #20457
Case 2:18-cv-02316-JAR-JPO Document 36 Filed 01/03/19 Page 2 of 2




                       Phillip C. Thompson          KS #27575
                       7101 College Blvd., Suite 1200
                       Overland Park, KS 66210
                       Tel.: (931) 981-1018
                       Facsimile: (931) 981-1019
                       Email: Kyle.Russell@jacksonlewis.com
                               Phillip.Thompson@jacksonlewis.com
                       ATTORNEYS FOR DEFENDANT
                       PAN KANSAS, LLC


                       THE FRIDKIN LAW FIRM

                       s/ Joseph M. Fridkin
                       Joseph M. Fridkin            KS #18625
                       10620 Johnson Drive, Suite 100
                       Shawnee, KS 66203
                       Tel.: (913) 248-9100
                       Facsimile: (913) 248-9111
                       Email: jfridkin@fridkinlaw.com
                       And
                       Laura Lawless Robertson
                       Squire Patton Boggs (US), LLP
                       One East Washington St., Suite 2700
                       Phoenix, AZ 85004
                       Tel.: (602) 528-4000
                       Email: laura.robertson@squirepb.com
                       ATTORNEYS FOR DEFENDANT
                       LEAWOOD TCP. LLC

                       BAKER STERCHI COWDEN & RICE, LLC

                       s/ Hal D. Meltzer
                       Hal Meltzer                   KS #10121
                       David M. Eisenberg            KS #21329
                       51 Corporate Woods
                       9393 W. 110th Street, Suite 500
                       Overland Park, KS 66210
                       Tel.: (913) 451-6752
                       Facsimile: (816) 472-0288
                       Email: Meltzer@bscr-law.com
                               Eisenberg@bscr-law.com
                       ATTORNEYS FOR DEFENDANT
                       DICK’S SPORTING GOODS, INC.




                                2
